Citation Nr: 1133558	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include delusional disorder, jealous/persecutory type; paranoid delusional disorder/system; delusional disorder, mixed type; and psychosis not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes his, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran has filed claims of entitlement to service connection for a mental disorder.  The medical evidence of record indicates that he has been diagnosed with delusional disorder, jealous/persecutory type, as well as paranoid delusional disorder/system and psychosis NOS.  He also has received a provisional diagnosis of delusional disorder, mixed type.  Therefore, the Board has recharacterized the issue on appeal as one of an acquired psychiatric disorder to include each of these disorders.

In December 2009, this matter was remanded by the Board for additional development.  Adjudication on the merits now can occur given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The weight of the evidence shows the existence of a nexus between the Veteran's current acquired psychiatric disorder and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants the benefit sought on appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He contends that this disorder began during service and has existed ever since.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 4, Section H.27.d (citing the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM)).  Where a Veteran served 90 days or more and manifested a chronic disease, such as a psychosis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As an alternative to establishing the second and third prongs in Hickson, direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records and service personnel records reflect the following.  The Veteran was reprimanded "for disorderly on station" in October 1972.  He was counseled regarding his behavior in November and December 1972.  That latter month, he stated that he had experienced prejudice in his career field because he is African American.  No evidence of psychosis or neurosis was found at that time.  A diagnosis of situational reaction was rendered.  Situational depression to a pathological degree was diagnosed in April 1973.  It was noted that the Veteran's separation from his wife and infant son, who lived far from his base, was predisposing him to this condition.  In July 1973, the Veteran discharged a weapon "near (at)" his wife.  A psychiatric evaluation was requested in October 1973 due to this incident as well as due to character and behavior disorders.  Steadily declining work performance and difficulty adjusting to others both on and off duty, for which the Veteran had been counseled innumerable times by his supervisors, were noted.  

The Veteran reported at length regarding people being against him and racial discrimination in November 1973.  Mention was made that either he was "paranoid schizoid or there is extreme discrimination going on."  Psychiatric testing was conducted, but the Veteran did not complete it properly.  In late November 1973, he assaulted another airman.  He reached for a loaded gun before ultimately picking up and using a cue stick.  The Veteran alleged that he had been provoked by racial abuse/use of a racial slur.  In December 1973, the Inspector General concluded that this allegation could not be substantiated.  Previous investigations for problems such as verbal abuse and racial tension in the Veteran's career field were referenced that same month.  It was noted that the Veteran himself appeared to be the source/instigator of these problems.  

A complete psychiatric evaluation for paranoid schizoid tendencies was undertaken in January 1974.  The Veteran complained that he was being hassled because of racial prejudice.  Specifically, he reported that African Americans in his career field were being forced to leave the Air Force.  He noted regarding the incident involving his wife that he intended to scare rather than harm her after repeated fights mostly over her possible involvement in extramarital affairs and that he recounted it to a friend who violated his confidence by bringing it to the attention of his supervisor.  Regarding the assault on the airman, he agreed that there was no overt racial tension but insisted that such tension was covertly present.  A diagnosis of "no mental disorder" was made following further interview and performance of an assessment.  

Post-service private treatment records reveal the following.  The Veteran reported feelings of suspiciousness and paranoia primarily centered around the fidelity or lack thereof of his girlfriend in July 1991.  Upon further interview and assessment, delusional disorder, jealousy/paranoid type, as well as rule out paranoid schizophrenia were diagnosed.  The Veteran was hospitalized for psychiatric problems for 6 days in January 1993.  He reported fearing that he may "do something" about a perceived wrong committed by a local psychiatrist who counseled him and his girlfriend for relationship problems 3 years previous.  A diagnosis of paranoid delusional disorder/system was made.  Reference also was made to ruling out bipolar manic disorder and ruling out manic episodes, psychotic, versus paranoid schizophrenia.  

In June 2004, a VA mental disorders examination was conducted.  The examiner, noted to be a physician, reviewed the claims file and interviewed the Veteran.  Upon completion of the interview and an assessment, a diagnosis was made of delusional disorder, mixed type.  This diagnosis was noted to be provisional, as the evidence "is insufficient to warrant an acute diagnosis."  The examiner noted that the fact that the Veteran has had little contact with mental health professionals since his discharge makes it difficult to discern his exact pathology.  It was opined that there was no way to tell now whether the Veteran experienced a delusional period in service given that he was found not to be psychotic at the time.  The examiner additionally opined that the question of whether there is a service nexus could not be resolved without some speculation.  Nevertheless, the examiner finally opined that "the evidence does not support [the Veteran's] past diagnosis of delusional disorder as being caused by his service time or related to the treatment he received in the service."

Another VA mental disorders examination was conducted in February 2011.  The examiner, a clinical psychologist, reviewed the claims file and interviewed the Veteran.  An assessment of him also was undertaken.  Psychosis NOS was diagnosed.  It was noted that greater diagnostic specificity was not possible without resort to speculation.

An addendum to the second VA mental disorders examination was issued in May 2011.  The examiner opined that although service records do not reflect the Veteran's current diagnosis, his documented in-service behaviors are at least as likely as not precursors or early symptoms which developed into his current diagnosis.  It was noted that the symptoms of heightened suspiciousness, sensitivity, and irritability, as exemplified by suspicion about a possible extramarital affair on the part of his wife and interpersonal sensitivity regarding the alleged racial slur, could not be explained by the in-service diagnosis of situational depression.  It further was noted that diagnoses at the time of the Veteran's service were rendered using the second edition of the DSM, which was much less specific regarding criteria for mental disorders that the fourth edition of the DSM used today.  The examiner finally indicated relying on the second edition of the DSM, another diagnostic manual, as well as 20+ years of experience diagnosing and treating mental disorders in rendering the aforementioned opinion.

Based on the above, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Presumptive service connection has not been established.  Yet each of the three general requirements for establishing direct service connection has been satisfied.  

The Veteran served on active duty for over 90 days.  He has been diagnosed with a psychosis.  Specifically, confirmed diagnoses of various delusional disorders and psychosis NOS are of record.  Also of record is a diagnosis of rule out a type of schizophrenia.  However, the first such diagnoses were not made within one year from the date of the Veteran's August 1974 separation.  They rather were made in July 1991, almost 17 years later.  Presumptive service connection for a psychosis as a chronic disease thus is unfounded.

Regarding direct service connection, it is undisputed that the Veteran currently has an acquired psychiatric disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the Veteran has a disability at the his claim for compensation for that disability is filed or at any time during the pendency of such a claim).  One of the confirmed diagnoses of record of a type of delusional disorders was made in June 2004, over one year after the Veteran filed his claim.  The aforementioned diagnosis of record of psychosis NOS is recent, having been made in May 2011.  

It also is undisputed that the Veteran manifested psychiatric symptoms during service.  His service treatment and personnel records document behavioral problems including difficulty in the career field and difficulty getting along with others.  "Disorderly on station," behavior and character disorders, verbal abuse, apparent instigation of racial tension, allegations of racial prejudice, as well as general declining work performance are noted.  Specific altercations with his wife and with another airman additionally are detailed.  Although a diagnosis of "no mental disorder" was made a few months prior to the Veteran's discharge, diagnoses of situational reaction and situational depression previously were rendered as a result of the aforementioned symptoms/problems.

With respect to a service nexus, conflicting medical opinions are of record.  The examiner who conducted the June 2004 VA mental disorders examination opined that there is no such nexus between the Veteran's current acquired psychiatric disorder and his in-service psychiatric symptoms/problems.  The examiner who conducted the February 2011 VA mental disorders examination opined in a May 2011 addendum that there is such a nexus.

The Board finds that a nexus to service has been established despite this conflict.  Substantially more weight is afforded to the opinion of the examiner who conducted the February/May 2011 VA mental disorders examination than to the opinion of the examiner who conducted the June 2004 VA mental disorders examination for several reasons.  First, the opinion of each examiner was informed by a review of the claims file.  Yet the claims file contained more pertinent evidence in February/May 2011 than it did in June 2004.  Service personnel records in particular were added in May 2010.  Second, no mention was made of resources consulted by the examiner who rendered the opinion at the former examination.  The examiner who rendered the opinion following the latter examination indicated that 2 resources were consulted.  Third, the opinion of the examiner who conducted the former examination was provided with some speculation.  The opinion of the examiner who conducted the latter examination contrastingly was conclusive.  Fourth, and perhaps most importantly given the complex nature of the claim, the former examiner was noted simply to be a physician.  The latter examiner was identified as a clinical psychologist with 20+ years of experience diagnosing and treating mental disorders.  

In sum, entitlement to presumptive service connection for the Veteran's acquired psychiatric disorder has not been shown but each of the three general requirements for establishing entitlement to direct service connection have been met regarding this disorder.  Service connection accordingly is granted.  It is unnecessary given this determination to proceed to consider whether direct service connection for the Veteran's acquired psychiatric disorder under a different theory of entitlement, namely chronicity/continuity of symptomatology pursuant to Barr and Savage or 38 C.F.R. § 3.303(d), also is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


